              Case 1:19-cv-00383-JMF Document 32 Filed 08/26/19 Page 1 of 1




         Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                  Office: 124-04 Metropolitan Avenue Kew Gardens, New York 11415


                                                     August 26, 2019

VIA ECF
Honorable Judge Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


       Re:     Garey v. Gloria Jewel Inc.; Case No: 1:19-cv-00383-JMF

To the Honorable Judge Furman,

The undersigned represents Plaintiff, Kevin Garey (hereinafter “Plaintiff”), in the above-
referenced matter.

This Letter is submitted to request an adjournment of the August 27, 2019 Order to Show Cause
hearing regarding Defendant's failure to appear.

On Friday, August 23, 2019, the undersigned was contacted late in the day by defense counsel
who indicated that Defendant was in the process of retaining counsel in this matter. In light of the
above, Plaintiff requests an additional 14 days to either move for default, should Defendant not
formally appear before then, or jointly file a stipulation vacating the impending default.

Thank you for the consideration of Plaintiff’s request.

                                                             Respectfully submitted,
                                                              /s/ Jonathan Shalom
                                                             Jonathan Shalom, Esq.
